                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

TYLER S. PHILLIPS,

       Plaintiff,

v.                                                                     No. 18-cv-0918 MV/SMV

ROOSEVELT COUNTY DETENTION
CENTER and FNU GALLOGES,

       Defendants.

                              ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff’s Motion to Proceed In Forma Pauperis

[Doc. 2], filed October 1, 2018. Plaintiff seeks to prosecute his Prisoner Civil Rights Action

without prepaying the $400 filing fee. The Court determines the Motion is deficient because it

does not include a certified copy of Plaintiff’s inmate account statement for the six-month period

immediately preceding this action. See 28 U.S.C. § 1915(a)(2) (2012). The Court will require

Plaintiff to cure this deficiency within 30 days from entry of this Order or show cause why that is

not possible. Failure to timely comply may result in dismissal of this action without further

notice. Plaintiff shall include the civil action number (18-cv-0918 MV/SMV) on all papers filed

in this proceeding.

       IT IS ORDERED that no later than November 1, 2018, Plaintiff must submit a certified

inmate account statement reflecting all transactions during the six-month period immediately

preceding this filing (April 1, 2018, through October 1, 2018).

                                                            _____________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge
